Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Status of the Application
Claims 1-11 are pending in this application.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii et al. (JP2017134131) (Applicant’s cited).
Regarding claim 1, Ishii et al. anticipate an optical modulator comprising: an optical modulation element including optical waveguides (e.g. Y-branching waveguides, not labeled) formed on a substrate; and a housing (125) that accommodates the optical modulation element, wherein the housing has a bottom surface wall having a quadrilateral shape in a plan view, a first long side wall and a second long side wall (e.g. along longitudinal direction) that are connected to two opposite edges of the bottom surface wall, and a first short side wall and a second short side wall that are shorter than the first long side wall and the second long side wall and are connected to two other opposite edges of the bottom surface wall, the optical modulation element is accommodated in a space surrounded by the bottom surface wall, the first long side wall and the second long side wall, and the first short side wall and the second short side wall, the second long side wall has a wall thickness that is equal to or larger than a wall thickness of the first long side wall, and at least one of the first short side wall and the second short side wall has a wall thickness that is thinner than the wall thickness of the first long side wall (see Figs. 1-7).

    PNG
    media_image1.png
    462
    639
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    415
    626
    media_image2.png
    Greyscale

Reproduced/annotated from JP2017134131.
Regarding claims 2-3, Ishii et al. further anticipate that at least one protrusion portion that extends toward the optical modulation element on an inner surface of the first long side wall or the second long side wall; wherein a light input end and a light output end of the optical modulation element face the first short side wall and the second short side wall, respectively, and the second long side wall has a wall thickness that is thinner than the wall thickness of the first long side wall in a range including at least one of an optical input portion that is a range from an inner surface of the first short side wall to the light input end of the optical modulation element and an optical output portion that is a range from an inner surface of the second short side wall to the light output end of the optical modulation element (see Figs. 1-7).
Regarding claims 4-5, Ishii et al. further anticipate a light input terminal portion that holds an input optical fiber that inputs light to the optical modulation element is fixed to the first short side wall, a light output terminal portion that holds an output optical fiber that guides light output from the optical modulation element to an outside of the housing is fixed to the second short side wall, and an optical component is attached to the light input terminal portion or the light output terminal portion, or an optical component is attached to the optical input portion or the optical output portion of the housing; wherein a recess portion is provided on an outer surface of the bottom surface wall within a predetermined distance range along a longitudinal direction from at least one of edges of the outer surface of the bottom surface wall that are connected to the first short side wall and the second short side wall (see Figs. 1-7).
Regarding claims 6-8, Ishii et al. further anticipate that the optical modulation element is an interference type optical modulation element that operates by interfering two lights with each other that propagate through two optical waveguides, respectively, each extending in a longitudinal direction of the optical modulation element; wherein the optical modulation element is an interference type optical modulation element that operates by interfering two lights with each other that propagate through two optical waveguides, respectively, each extending in a longitudinal direction of the optical modulation element, and the at least one protrusion portion extends toward the optical modulation element in a region on the first long side wall or the second long side wall, the region including a range where the two optical waveguides of the optical modulation element are formed; wherein the wall thickness is defined as an average value of a thickness of a part or an entirety of each corresponding wall (see Figs. 1-7).
 Regarding claims 9-11, Ishii et al. further anticipate that electronic components are heating elements; wherein at least one of the electronic components is disposed in a side of the second side wall of the optical modulator; wherein the optical modulator and the electronic components are mounted on a circuit board, and at least one of the electronic components is disposed in a side of the second side wall of the optical modulator and partly overlapping the optical modulator in a plan view (see Figs. 1-7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Doi et al. (US. Pub. 2018/0120670).
Regarding claims 1, 3 and 8, Doi et al. disclose an optical modulator comprising: an optical modulation element (250) including optical waveguides (252) formed on a substrate (251a-251b); and a housing (190) that accommodates the optical modulation element, wherein the housing has a bottom surface wall having a quadrilateral shape in a plan view, a first long side wall and a second long side wall that are connected to two opposite edges of the bottom surface wall, and a first short side wall and a second short side wall that are shorter than the first long side wall and the second long side wall and are connected to two other opposite edges of the bottom surface wall, the optical modulation element is accommodated in a space surrounded by the bottom surface wall, the first long side wall and the second long side wall, and the first short side wall and the second short side wall, the second long side wall has a wall thickness that is equal to or larger than a wall thickness of the first long side wall (Fig. 2).

    PNG
    media_image3.png
    268
    715
    media_image3.png
    Greyscale

Reproduced from US. Pub. 2018/0120670.
Further, Doi et al. do not explicitly teach that disclose that at least one of the first short side wall and the second short side wall has a wall thickness that is thinner than the wall thickness of the first long side wall, or the second long side wall has a wall thickness that is thinner than the wall thickness of the first long side wall in a range including at least one of an optical input portion that is a range from an inner surface of the first short side wall to the light input end of the optical modulation element and an optical output portion that is a range from an inner surface of the second short side wall to the light output end of the optical modulation element.  However, it would have been an obvious matter of design choice to alternatively configured the first and second short side walls with different thicknesses in compared to the thickness of the first/second long side wall, as long as maintaining a sufficient rigidity of the housing, since such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 2, Doi et al. further disclose that at least one protrusion portion (154) that extends toward the optical modulation element on an inner surface of the first long side wall or the second long side wall (see Fig. 2).
Regarding claims 4-5, Doi et al. further disclose that a light input terminal portion that holds an input optical fiber that inputs light to the optical modulation element is fixed to the first short side wall, a light output terminal portion that holds an output optical fiber that guides light output from the optical modulation element to an outside of the housing is fixed to the second short side wall, and an optical component is attached to the light input terminal portion or the light output terminal portion, or an optical component is attached to the optical input portion or the optical output portion of the housing; wherein a recess portion is provided on an outer surface of the bottom surface wall within a predetermined distance range along a longitudinal direction from at least one of edges of the outer surface of the bottom surface wall that are connected to the first short side wall and the second short side wall (see Fig. 2).
Regarding claims 6-7, Doi et al. further disclose that the optical modulation element is an interference type optical modulation element that operates by interfering two lights with each other that propagate through two optical waveguides, respectively, each extending in a longitudinal direction of the optical modulation element; wherein the optical modulation element is an interference type optical modulation element that operates by interfering two lights with each other that propagate through two optical waveguides, respectively, each extending in a longitudinal direction of the optical modulation element, and the at least one protrusion portion extends toward the optical modulation element in a region on the first long side wall or the second long side wall, the region including a range where the two optical waveguides of the optical modulation element are formed (see Fig. 2).
Regarding claims 9-11, Doi et al. further disclose that electronic components are heating elements; wherein at least one of the electronic components is disposed in a side of the second side wall of the optical modulator; wherein the optical modulator and the electronic components are mounted on a circuit board (151), and at least one of the electronic components is disposed in a side of the second side wall of the optical modulator and partly overlapping the optical modulator in a plan view (see Fig. 2).
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804,807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278,280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



	/KAVEH C KIANNI/            Primary Examiner, Art Unit 2883